ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-250, concluding that as a matter of final discipline pursuant to Rule l:20-13(c), NEIL H. BRAUNSTEIN of FANWOOD, who was admitted to the bar of this State in 1995, should be suspended from the practice of law for a period of one year based on respondent’s conviction in the Superior Court of New Jersey, Essex County, to third-degree attempted criminal coercion by an official, conduct that violates RPC 8.4(b) (commission of a criminal act that reflects adversely on an attorney’s honesty, trustworthiness or fitness as a lawyer);
And respondent having been ordered to show cause why he should be not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that NEIL H. BRAUNSTEIN is suspended from the practice of law for a period of one year and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement *149for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.